Opinion
Per Curiam,
The appellant, as defendant in the court below, was charged jointly with another with possessing and dispensing a narcotic drug to-wit: marihuana, in violation of §4 of the-Act of July 11, 1917, P. L. 758, 35 PS §854. Both were convicted and appellant is now serving the sentence imposed, in a penal institution.
In this appeal from the refusal of the lower court to grant a hearing on his petition for habeas corpus, the appellant’s principal complaint is that the Commonwealth’s testimony at his trial did not support the conviction because of the Commonwealth’s failure “to specify the drug content or to establish true chemical analysis” of the drug possessed and dispensed by him.. If error, this was a matter to be rectified on appeal, and since a writ of habeas corpus cannot be made the *342substitute for an appeal no hearing was required in the court below. Com. ex rel. Gaurich v. Keenan, 181 Pa. Superior Ct. 619, and cases cited, p. 622, 124 A. 2d 144. Cf. Com. ex rel. Bishop v. Maroney, 382 Pa. 324, 114 A. 2d 906. We find no merit in the other contentions of appellant that there was a denial of due process in the court below.
Order affirmed.